PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/286,064
Filing Date: 26 Feb 2019
Appellant(s): IGT



__________________
William J. Daley
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 8, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated March 4, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-20 are rejected under 35 USC § 101.
Claims 1-20 are rejected under 35 USC § 103.

NEW GROUNDS OF REJECTION
None.

WITHDRAWN REJECTIONS
None.

(2) Response to Argument
Appellant’s arguments filed August 8, 2022 have been fully considered but they are not persuasive.

Response to §101 arguments
Appellant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive. 
Regarding Appellant’s arguments on page 7, that the pending claims are not directed to an abstract idea, the Examiner respectfully disagrees.  As indicated in the 35 USC § 101 rejection below, the claimed inventions allows for initiating an update of a plurality of electronic records, determining that authorization of the update requires in-person verification of the identity of a user of a mobile device, providing instructions for the in-person verification of the identity of the user of the mobile device; based on completion of the in-person verification, completion of the update of the plurality of records, which is a commercial and legal interaction, specifically a commercial interaction of sales activities or behaviors.  Furthermore, the Specification at [0001] discloses updating electronic records associated with accounts of a user to conduct a transfer of funds initiated through a mobile device. The Specification at [0002] discloses “some transfer methods, most notably a credit card cash advance, may require the player to present some form of identification, e.g., a driver’s license, to a staff member of the casino before the transaction can be complete.”  The Specification and claims focus on an improvement to the process of verifying a player’s identity for a transaction, which is a commercial and legal interaction, specifically a commercial interaction of sales activities or behaviors, which falls within the category of Certain Methods of Organizing Human Activity and therefore is an abstract idea.  
Furthermore, regarding Appellant’s remarks on page 7 regarding the updating of electronic records and sending messages over wireless communications, the Examiner respectfully points out that the claims recite updating electronic records pertaining to funding an account.  Updating electronic records to track fund transfers is a type of sales activity or behavior.  
Appellant further argues, on pages 7-8 that humans cannot perform claim functions.  The argument is not persuasive.  As an initial matter, just because an idea cannot be performed by a human does not mean it’s not directed towards an abstract idea.  Furthermore, Examiners are directed to continue to use the Mayo Alice framework (incorporated as Steps 2A and Step 2B of the USPTO’s SME) to resolve questions of eligibility and that Examiners should determine whether a claim recites an abstract idea by (1) identifying the claimed concept (the specific claim limitation(s) in the claim under examination that the examiner believes may be an abstract idea), and (2) comparing the claimed concept to the concepts previously identified as abstract ideas by the courts to determine if it is similar (see MPEP 2106.04(a)).
Appellant’s reliance upon DDR Holdings, on page 8, is misplaced.  The claims here are not like those the Court found patent eligible in DDR, in which the inventive concept was in the modification of conventional mechanics behind website display to produce a dual-source integrated hybrid display because Appellant’s claims here in the instant application do not address problems unique to the Internet or require an arguably inventive device or technique for displaying information.  Nor do Appellant’s claims improve functioning of the computer itself or improve any other technology or technological field.  Rather, the claims of the instant application describe an improvement to a business process i.e., verifying a player’s identity for a transaction (see at least [0002] of the Specification).
Appellannt’s reliance upon Enfish, on pages 8-9, is misplaced, and Appellant’s arguments on page 12 that the claimed invention is directed to a specific improvement to the way computers operate is not persuasive.  In Enfish, the courts applied the distinction to reject the § 101 challenge at stage one because the claims in Enfish focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement — a particular database technique — in how computers could carry out one of their basic functions of storage and retrieval of data. Enfish, 822 F.3d at 1335-36; see Bascom, 827 F.3d at 1348-49, 2016 WL 3514158, at *5; cf. Alice, 134 S.Ct. at 2360 (noting basic storage function of generic computer). The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools (i.e., verifying a player’s identity for a transaction).
Appellant’s reliance upon McRO, on pages 9-10, is misplaced.  The claims in McRO were held patent eligible because the claims were directed at specific rules that resulted in an improvement to the technology of computer generated lip synchronization.  The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process." The claims at issue in McRO described a specific way (use of particular rules to set morph weights and transitions through phonemes) to solve the problem of producing accurate and realistic lip synchronization and facial expressions in animated characters, allowing the computer to perform a function not previously performable by a computer.  In the instant application, the Examiner fails to see where the technological improvement is.  The limitations are directed towards steps performed on a computer, the functioning of the additional elements or technological processes themselves and as whole are not improved.   Furthermore, the patent claims here are not directed to a specific implementation to a solution to a problem in the software arts of improving computer animation through the use of specific rules, therefore McRO has no applicability.
Appellant’s reliance upon BASCOM, on pages 10-11, is misplaced.  The claims here are not like those the Court found patent eligible in BASCOM, in which the inventive concept was the unconventional arrangement of the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user, this design permitted the filtering tool to have both the benefits of a filter on a local computer and the benefits of a filter on the [Internet Service Provider] server and was not conventional or generic, instead, the patent claimed and explained how a particular arrangement of elements was “a technical improvement over prior art ways of filtering such content.” (BASCOM, 827 F.3d at 1345.).  In the instant application the claims do not have an inventive concept found in the non-conventional and non-generic arrangement of the additional elements.  In fact, the Specification at [0050] states “computer program instructions may be provided to a processor of a general purpose computer.”  The Examiner fails to see, and the Appellant fails to point out, how the additional elements are unconventional and confine the claims to a particular useful application.
Regarding Appellant’s arguments on page 11, that the claims are directed to a technology-based solution to prevent electronic theft or fraud and to allow pending electronic transactions to be completed more quickly, the Examiner respectfully disagrees.  As an initial matter, preventing fraud in electronic transactions and allowing electronic transactions to be completed more quickly is not a technology-based solution to a technological problem, but rather describes a business process solution to a business problem of reducing risk of transactions and improving efficiency of transactions.  Furthermore, the pending claims do not describe a technical solution to a technical problem.  The pending claims are directed to solving the problem of verifying a player’s identity for a transaction (see at least [0002] of the Specification).  The claims of the instant application describe an improvement to a business process i.e., verifying a player’s identity for a transaction, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field
Regarding Appellant’s arguments on page 11, that the claims transform the abstract idea into a practical application, the Examiner respectfully disagrees.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that generally link the use of the judicial exception into a particular technological environment or field of use-see MPEP 2106.05(h).  Here, the additional elements of claim 1 include a mobile device comprising: a first wireless communications interface; a processor coupled with the first wireless communications interface; and a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor, causes the processor to perform claimed functions; the first wireless communications interface in communication with a gaming venue system; an identity credential stored in the mobile device; present, through an output device of the mobile device, an indication.  The additional elements of claim 8 include a system of a gaming venue, the system comprising: a wireless communications interface; a processor coupled with the wireless communications interface; and a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor, causes the processor to perform claimed functions; the system in communication with a mobile device through the wireless communications interface; the system in communication with a system maintaining a first record of the plurality of electronic records; an identity credential of the user of the mobile device stored in the mobile device.  The additional elements of claim 15 include by a gaming venue system through a wireless communications interface; the gaming venue system in communication with a mobile device; an identity credential of the user of the mobile device stored in the mobile device; the gaming venue system in communication with a system maintaining a first record of the plurality of records.  The additional elements are such that they amount to no more than generally linking the use of the judicial exception (e.g., verifying a player’s identity for a transaction) to a particular technological environment or field of use (e.g., a computer network) (see MPEP 2106.05(h)).   
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a generic mobile device in communication with a generic computer system (e.g., a gaming venue system) to perform the claimed method steps and system functions.  The mobile device and computer system are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  
Furthermore, the Specification describes a problem and improvement to a business or commercial process at least at [0001]-[0002], stating that the disclosure is related to electronic funds transfers and updating electronic records associated with accounts of a user to conduct a transfer of funds initiated through a mobile device, and describing the problem with some funds transferring methods, such as credit card advance, require players to present some form of identification (e.g., driver’s license) to a staff member of the casino before the transaction can be completed.
Appellants contend, on pages 11-12, that the claims do not seek to preempt or monopolize a fundamental economic practice.  “While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).  The instant application is reviewed within the framework of the Revised Guidance which specifies and particularizes the Mayo/Alice framework.  
Regarding Appellant’s arguments on page 12, that the claims recite significantly more than the abstract idea, the Examiner respectfully disagrees.  The limitations are directed to an abstract idea and when determining if the claims are directed to significantly more, the additional limitations of the claims in addition to the abstract idea are analyzed.  In the instant application, the additional elements of claim 1 include a mobile device comprising: a first wireless communications interface; a processor coupled with the first wireless communications interface; and a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor, causes the processor to perform claimed functions; the first wireless communications interface in communication with a gaming venue system; an identity credential stored in the mobile device; present, through an output device of the mobile device, an indication.  The additional elements of claim 8 include a system of a gaming venue, the system comprising: a wireless communications interface; a processor coupled with the wireless communications interface; and a memory coupled with and readable by the processor and storing therein a set of instructions which, when executed by the processor, causes the processor to perform claimed functions; the system in communication with a mobile device through the wireless communications interface; the system in communication with a system maintaining a first record of the plurality of electronic records; an identity credential of the user of the mobile device stored in the mobile device.  The additional elements of claim 15 include by a gaming venue system through a wireless communications interface; the gaming venue system in communication with a mobile device; an identity credential of the user of the mobile device stored in the mobile device; the gaming venue system in communication with a system maintaining a first record of the plurality of records.  The additional limitations, when considered both individually and in combination, do not affect an improvement to another technology or technological field; the claims do not amount to an improvement to the functioning of the computer itself; and the claims do not move beyond a general link of use of an abstract idea to a particular technological environment.  Therefore, the claims merely amount to generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network).  The specifics about the abstract idea do not overcome the rejection.
The claims are not patent eligible.

Response to §103 arguments
Appellant’s arguments with respect to 35 USC § 103 have been fully considered and are not persuasive.  Appellant has not provided an explanation why the cited prior art does not teach the claimed limitations.  Rather, Appellant has set forth claim limitations and made conclusory statements that the art does not teach the claim limitations.  The Examiner therefore refers Appellant to the 103 rejection of the Final Rejection dated March 4, 2022, which addresses how the prior art teaches the claimed invention.
Regarding Appellant’s arguments on pages 16-17, that Deshpande and Peterson do not teach instructions describing how to perform an in-person verification using an identity credential, the argument is not persuasive.  The cited art of record teaches this limitation.  Nicholas discloses providing instructions describing how to perform the verification of the identity of the user of the mobile device using the identity credential at least at [0089], disclosing a screen that displays a message to “Please enter PIN on Your Mobile Device.”  Furthermore, Deshpande discloses an in-person verification at least at [0043]-[0044] and [0017], describing a user performing a verification for a transaction taking place at a physical storefront in front of a sales person.  And, Petersen discloses an identity credential is stored in the mobile device at least at [0035], disclosing identifying information, such as a personal identification number or biometric identifier, is stored in a mobile device as mobile device encrypted data.  The cited art of record therefore teaches this limitation.
For the reasons above, Appellant’s arguments are not persuasive. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
Conferees:
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694                                                                                                                                                                                                        
/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.